DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiff filed its Complaint on April 9, 2009. A case management conference was held on July 29, 2009. The parties agreed to share sales information and to discuss alternatives. Each party was to file a status report by October 12, 2009.
Defendant filed a status report on October 8, 2009, which included a portion of the data Defendant would use to substantiate values of the property under appeal. Plaintiff did not file a status report.
On October 21, 2009, the court issued a Journal Entry, stating if the court did not hear from Plaintiff's representative within 14 days, Plaintiff's appeal may be dismissed for lack of prosecution. As of this date, there has been no further communication from Plaintiff's representative. The court finds that this matter should be dismissed for lack of prosecution. Now therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of November 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on November6, 2009.
The Court filed and entered this document on November 6, 2009. *Page 1